F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                JUL 24 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                     Clerk

 DARRELL LEE FRECH,

          Plaintiff-Appellant,
                                                             No. 97-6032
 v.                                                    (D.C. No. 96-CV-1399)
                                                    (Western District of Oklahoma)
 INCORPORATED CASE,

          Defendant-Appellee.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

      “Darrell Lee., Frech” appeals from an order of the district court dismissing his pro

se “9th Amendment Petition for De jure Grand Jury.” That document is a conglomeration


      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
of legalese and gibberish of unintelligible content purporting to demand the impaneling of

a grand jury to investigate unidentified offenses. The petition was dismissed for failure to

prosecute, and the petitioner has appealed.

       The brief in this court is no more intelligible than the papers filed in the district

court. Petitioner cites only generalized legal theory relating to the grand jury system

without identifying any cognizable legal theory upon which the district court had

jurisdiction to grant him relief. Clearly, no such authority exists. Hence, the results of

this case are obvious, the petitioner’s “arguments” are patently unmeritorious, and this

action is frivolous. Braley v. Campbell, 832 F. 2d 1504, 1510 (10th Cir. 1987).

       AFFIRMED.


                                            ENTERED FOR THE COURT


                                            John C. Porfilio
                                            Circuit Judge




                                              -2-